Exhibit 4.1 Execution Copy iSHARES ® DELAWARE TRUST SPONSOR LLC, as Sponsor and THE BANK OF NEW YORK MELLON, as Trustee Fourth Amended and Restated Depositary Trust Agreement iShares® Gold Trust Dated as of December 22, 2016 TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS AND RULES OF CONSTRUCTION 2 Section 1.1. Definitions 2 Section 1.2. Rules of Construction 6 ARTICLE 2. CREATION AND DECLARATION OF TRUST; FORM OF CERTIFICATES; DEPOSIT OF GOLD; DELIVERY, REGISTRATION OF TRANSFER AND SURRENDER OF SHARES 6 Section 2.1. Creation and Declaration of Trust; Business of the Trust. 6 Section 2.2. Form of Certificates; Book-Entry System; Transferability of Shares. 7 Section 2.3. Deposit of Gold. 8 Section 2.4. Delivery of Shares 9 Section 2.5. Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates. 9 Section 2.6. Surrender of Shares and Withdrawal of Trust Property. 10 Section 2.7. Limitations on Delivery, Registration of Transfer and Surrender of Shares. 11 Section 2.8. Lost Certificates, Etc 11 Section 2.9. Cancellation and Destruction of Surrendered Certificates 11 Section 2.10. Splits and Reverse Splits of Shares 12 ARTICLE 3. CERTAIN OBLIGATIONS OF REGISTERED OWNERS OF SHARES 12 Section 3.1. Liability of Registered Owner for Taxes and Other Governmental Charges 12 Section 3.2. Warranties on Deposit of Gold 12 ARTICLE 4. ADMINISTRATION OF THE TRUST 13 Section 4.1. Evaluation of Gold 13 Section 4.2. Responsibility of the Trustee for Evaluations 13 Section 4.3. Trust Evaluation 13 Section 4.4. Cash Distributions 13 Section 4.5. Other Distributions 14 Section 4.6. Fixing of Record Date 14 Section 4.7. Payment of Expenses; Gold Sales. 14 Section 4.8. Statements and Reports. 15 Section 4.9. Further Provisions for Gold Sales 15 Section 4.10. Counsel 16 - i - TABLE OF CONTENTS (continued) Page Section 4.11. Grantor Trust 16 ARTICLE 5. THE TRUSTEE AND THE SPONSOR 16 Section 5.1. Maintenance of Office and Transfer Books by the Trustee. 16 Section 5.2. Prevention or Delay in Performance by the Sponsor or the Trustee 16 Section 5.3. Obligations of the Sponsor and the Trustee. 17 Section 5.4. Resignation or Removal of the Trustee; Appointment of Successor Trustee. 17 Section 5.5. The Custodian. 19 Section 5.6. Indemnification. 20 Section 5.7. Charges of Trustee. 22 Section 5.8. Charges of Sponsor. 22 Section 5.9. Retention of Trust Documents 23 Section 5.10. Federal Securities Law Filings. 23 Section 5.11. Prospectus Delivery 23 Section 5.12. Discretionary Actions by Trustee; Consultation. 24 ARTICLE 6. AMENDMENT AND TERMINATION 24 Section 6.1. Amendment 24 Section 6.2. Termination. 24 ARTICLE 7. MISCELLANEOUS 26 Section 7.1. Counterparts 26 Section 7.2. Third-Party Beneficiaries 26 Section 7.3. Severability 26 Section 7.4. Registered Owners, Beneficial Owners and Depositors as Parties; Binding Effect 26 Section 7.5. Notices. 26 Section 7.6. Agent for Service; Submission to Jurisdiction 28 Section 7.7. Governing Law 28 EXHIBITAFORM OF CERTIFICATE EVIDENCING SHARES - ii - THIS FOURTH AMENDED AND RESTATED DEPOSITARY TRUST AGREEMENT dated as of December 22, 2016, between iSHARES ® DELAWARE TRUST SPONSOR LLC, a Delaware limited liability company, as sponsor, THE BANK OF NEW YORK MELLON, a New York banking corporation formerly known as The Bank of New York, as trustee, all Registered Owners and Beneficial Owners from time to time of Shares issued hereunder and all Depositors W I T N E S S E T H : WHEREAS “iShares® Gold Trust” (previously known as the iShares® COMEX® Gold Trust), a trust governed by the laws of the State of New York, was created pursuant to the Depositary Trust Agreement dated as of January 19, 2005 executed by Barclays Global Investors, N.A., a national banking association acting as the initial sponsor of the Trust (in such capacity, the “Initial Sponsor”), and the Trustee (the “Original Depositary Trust Agreement”); and WHEREAS the Original Depositary Trust Agreement was amended and restated as of February 6, 2007 to substitute Barclays Global Investors International Inc. (subsequently known as Blackrock Asset Management International Inc. and in such capacity, the “Second Sponsor”) in lieu of the Initial Sponsor as the sponsor of the Trust and to consolidate into one document the Original Depositary Trust Agreement and an amendment thereto (such amendment and restatement, the “First Amended and Restated Depositary Trust Agreement”); and WHEREAS the First Amended and Restated Depositary Trust Agreement was further amended and restated as of September 2, 2010 to consolidate into one document the First Amended and Restated Depositary Trust Agreement and amendments made as of November 30, 2009, as of February 9, 2010, and as of June 30, 2010 (such further amendment and restatement, the “Second Amended and Restated Depositary Trust Agreement”); and WHEREAS the Second Amended and Restated Depositary Trust Agreement was amended by a First Amendment to the Second Amended and Restated Depositary Trust Agreement dated October 31, 2012 (the “First Amendment to the Second Amended and Restated Depositary Trust Agreement”) to substitute iShares ® Delaware Trust Sponsor LLC (the “Successor Sponsor”) in lieu of Blackrock Asset Management International Inc. as sponsor of the Trust; and WHEREAS the Second Amended and Restated Depositary Trust Agreement was further amended and restated as of February 28, 2013 (such further amendment and restatement, the “Third Amended and Restated Depositary Trust Agreement” and, together with the Original Depositary Trust Agreement, the First Amended and Restated Depositary Trust Agreement and the Second Amended and Restated Depositary Trust Agreement, the “Previous Depositary Trust Agreements”); and WHEREAS the parties hereto wish to amend and restate the Third Amended and Restated Depositary Trust Agreement as provided herein; NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein contained, the parties hereto hereby agree as follows: ARTICLE 1. DEFINITIONS AND RULES OF CONSTRUCTION Section 1.1.
